Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: see below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1.	Claims 1-20 are allowable subject matter over the prior art Londre (US 2005/0110681).

2.	Claim 1 discloses a high-density beamforming assembly for phased array antennas, the assembly includes a first plurality of beamforming layers, wherein each beamforming layer has an identical structure and includes: a plurality of beamforming interface elements symmetrically disposed proximate to a perimeter of the beamforming layer, wherein the plurality of beamforming interface elements form n-beamforming inputs, n-beamforming outputs, and x-beamforming vias that pass through the beamforming layer; and, a beamforming circuit disposed on the beamforming layer, wherein the beamforming circuit is in communication with one or more of the n-beamforming inputs and one or more of the n-beamforming outputs to form a beamforming sub-array, and wherein the first plurality of beamforming layers are to be axially symmetric, progressively rotated and stacked such that the plurality of beamforming interface elements correspond to and communicate with a plurality of beamforming interface elements on an adjacent beamforming layer to form a plurality of beamforming sub-array groups; and, a beam routing layer disposed on the first plurality of beamforming layers, wherein the beam routing layer includes x-signal interconnects that correspond to and communicate with the plurality of beamforming interface elements on an adjacent beamforming layer, and wherein the beam routing layer is to route and distribute each of the n-beamforming inputs from an input side of the beam routing layer to corresponding x-signal interconnects on an output side of the beam routing layer. While Londre discloses a beamforming method and/or system but it doesn’t however disclose the beamforming method and/or system of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the beamforming method and/or system of the instant limitation as discussed above. Independent claims 8 and 15 are similarly analyzed. 

3.	Claim 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637